NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                          MAR 29 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

FEROZA BILKIS and RUMANA ISLAM,                  No. 08-73697

              Petitioners,                       Agency Nos. A079-541-788
                                                             A079-541-789
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 14, 2013 **
                              San Francisco, California

Before: FISHER and NGUYEN, Circuit Judges, and GARBIS, Senior District
Judge.***

       Feroza Bilkis and Rumana Islam appeal the Board of Immigration Appeals’

(“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of their


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
consolidated applications for asylum, withholding of removal and protection under

the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252, and we deny the petition.

      On appeal, Petitioners present no argument that the Bangladeshi government

is unwilling or unable to control the alleged persecutors. As a result, the argument

is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

Because we deny review of Petitioners’ asylum and withholding claims on this

independently dispositive ground, we need not address their remaining arguments.

See Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010) (“[T]o demonstrate

persecution . . . [for purposes of asylum], the applicant must show that abuse was

committed by the government or forces the government is either unable or

unwilling to control.” (internal quotation marks omitted)); Reyes-Reyes v. Ashcroft,

384 F.3d 782, 788 (9th Cir. 2004) (explaining that to establish eligibility for non-

discretionary withholding of removal, a petitioner must show that the source of the

persecution is either “the government or . . . persons . . . which the government is

unable or unwilling to control”).

      Petitioners have also waived their CAT claim by failing to meaningfully

challenge its denial on appeal. See Castro-Martinez v. Holder, 674 F.3d 1073,

1082–83 (9th Cir. 2011).


                                          2
PETITION DENIED.




                   3